The following opinion on motion for rehearing was filed January 3, 1906. Motion denied:
Barnes, J.
This case is again before us on a motion for a rehearing, and after oral argument we are of the opinion that our former judgment should be adhered to.
Our former opinion, written by Mr. Commissioner Albert, and reported ante, p. 852, contains a full and accurate statement of the facts, and no other or further statement is required. In addition to what is there said, it is proper to quote the evidence of the plaintiff as to Avhat the agreement was, and what took place between himself and the defendant Mickey at the time the deed Avas executed, which is as folloAvs: “Well, John H. Mickey asked me if I would deed the land to him, and I told him I Avould deed it in one Avay; Oscar Johnson, the man I bought it of, should have a right to get a deed of the land if he wanted it, so as to pay all my debts against the land. If I deeded him the land it would save foreclosure on the land, and be the most saved by it. I said I would do that one way, so Johnson would get the land, and that would pay all my debts against the land.” It cannot be seriously contended that such an agreement would amount to a defeasance, and convert a deed absolute in form into a mortgage. It seems clear that the land was deeded *857to Miclcey in payment of the debts secured by the mortgages thereon, and the subsequent conduct of the parties fully confirms that view of the case.
It is claimed, however, that when Johnson failed to pay off the mortgages, Mickey agreed to convey the land to the plaintiff. The burden of proof was on him to establish that fact, and thus convert the deed into a mortgage. The plaintiff testified that such an agreement was made, but that fact was strenuously denied by Mickey. There are some things in the record which corroborate the plaintiff, while on the other hand Mickey’s testimony is fully corroborated by the manner in which all parties •afterwards treated the matter. So it may be said that the evidence on that question is sufficient to support the finding of the district court. However, there is no evidence in the record showing any consideration for the alleged promise, and if it may be said that such a eon-tract may rest in parol, there must be a consideration to support it. With.out such a consideration it would possess no binding force whatever. The want of consideration for the alleged promise is fatal to the plaintiff’s right to recover in this action, and our former conclusion must be adhered to.
The motion for a rehearing is therefore overruled, and the former judgment remanding the cause for further proceedings is modified, and the same is remanded, with directions to dismiss the action.
Judgment accordingly.